IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

HENRY DIAZ,                            NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-1676

PALMETTO GENERAL
HOSPITAL/SEDGWICK CMS,

      Appellee.


_____________________________/

Opinion filed September 19, 2014.

An appeal from an order of the Judge of Compensation Claims.
Margret G. Kerr, Judge.

Date of Accident: May 10, 2010.

Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale, for Appellant.

Cindy R. Galen of Eraclides, Gelman, Hall, Indek, Goodman & Waters, LLC,
Sarasota, and Vanessa Lipsky of Eraclides, Gelman, Hall, Indek, Goodman &
Waters, LLC, Aventura , for Appellees.

PER CURIAM.

      Based on Castellanos v. Next Door Co., 124 So. 3d 392 (Fla. 1st DCA 2013),

we AFFIRM.         Our disposition passes upon the same question we certified

in Castellanos. Id. at 394. See Jollie v. State, 405 So. 2d 418, 421 n.* (Fla. 1981).

      AFFIRMED.
WOLF, ROWE, and OSTERHAUS, JJ., CONCUR.




                              2